UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7893


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LUU VAN DINH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:05-cr-00385-HEH-2; 3:07-cv-00210-HEH)


Submitted:    March 31, 2009                  Decided:   April 13, 2009


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luu Van Dinh, Appellant        Pro Se.        Roderick Charles Young,
Assistant United States        Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luu    Van   Dinh    seeks     to    appeal      the   district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a     certificate       of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent   “a    substantial        showing       of    the     denial    of    a

constitutional      right.”         28    U.S.C.       § 2253(c)(2)      (2006).        A

prisoner     satisfies       this        standard       by     demonstrating          that

reasonable    jurists      would     find       that    any    assessment        of    the

constitutional      claims    by    the    district      court     is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Dinh has not

made the requisite showing.              Accordingly, we deny a certificate

of appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                           2